                                          Case 5:19-cv-07832-LHK Document 93 Filed 03/22/21 Page 1 of 1




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11
                                  12     MICHAEL T. MAXWELL,                               Case No. 19-CV-07832-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                          JUDGMENT
                                  14             v.

                                  15     ROY KAYLOR,
                                  16                   Defendant.

                                  17
                                  18          On March 22, 2021, the Court granted Defendant’s motion to dismiss with prejudice. ECF

                                  19   No. 92. Accordingly, judgment is entered in favor of Defendant. The Clerk shall close the file.

                                  20   IT IS SO ORDERED.

                                  21

                                  22   Dated: March 22, 2021

                                  23                                                  ______________________________________
                                                                                      LUCY H. KOH
                                  24                                                  United States District Judge
                                  25
                                  26
                                  27
                                  28                                                   1
                                       Case No. 19-CV-07832-LHK
                                       JUDGMENT
